Judgment, Supreme Court, New York County (Albert Williams, J.), rendered February 28, 1991, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life and 12 years to life, respectively, unanimously affirmed.
The trial court’s Sandoval ruling properly weighed the probative value of defendant’s prior convictions against the potential for undue prejudice (see, People v Allen, 186 AD2d 379, 380, lv denied 81 NY2d 836). The prior felony convictions involving theft were "particularly relevant to the issue of credibility” (People v Ellis, 183 AD2d 534, 535, affd 81 NY2d 854), and the prior misdemeanor conviction for attempted possession of drugs showed defendant’s willingness to place his interests above those of society (People v Allen, supra). The potential for prejudice was minimized by limiting the inquiry into the facts of the underlying crimes. A Sandoval ruling is not invalidated simply because the defendant, as the "only material source of testimony in support of his defense”, may have been deterred from testifying by the People’s intention to inquire into the prior convictions (People v Grice, 177 AD2d 271, 272, lv denied 79 NY2d 857).
We have considered defendant’s remaining contentions and find them to be both unpreserved for review and without *743merit. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.